ON REMAND FROM THE UNITED STATES SUPREME COURT
PER curiam;
In light of the Supreme Court’s judgment in Yates v. United States, — U.S. -, 135 S.Ct. 1074, 191 L.Ed.2d 64 (2015), we vacate John Yates’s convictions under 18 U.S.C. § 1519 and affirm Mr. Yates’s conviction under 18 U.S.C. § 2232. We reinstate all but Part IV.B of our prior opinion, reported at 733 F.3d 1059 (11th Cir.2013), and remand this case to the district court for further proceedings consistent with the Supreme Court’s opinion.
AFFIRMED in part, VACATED and REMANDED, in part.